Citation Nr: 0310402	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected low back strain with disc degeneration.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of a right hip injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of left ankle sprains with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982 and from March 1985 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, the RO granted service 
connection for low back strain; for residuals of a right hip 
injury; and for residuals of left ankle sprains; and assigned 
initial disability ratings of 10 percent for each of these 
disabilities.  The veteran appealed the initial ratings 
assigned to the Board, contending that they should be higher.  
In November 2001, the RO assigned an initial rating of 20 
percent for the back disorder.

A hearing was held on July 26, 2002, in Seattle, Washington, 
before Wayne Braeuer, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


REMAND

In December 2002, the Board ordered additional development of 
the evidence in this case pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the Board 
arranged for an orthopedic examination to be conducted to 
determine the nature and severity of the service-connected 
right hip, left ankle, and low back disabilities.  The 
examination was conducted in April 2003, and the report has 
been placed in the claims file.  However, given the recent 
ruling of United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the Board may not consider additional evidence 
without remanding the case to the RO for initial 
consideration of that evidence.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Review the claims file to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed regarding the issues on appeal.  
Concerning this, send the veteran a 
letter which informs him of what the 
evidence must show to substantiate his 
claims for higher initial disability 
ratings for his service-connected 
disorders.  This portion of the letter 
should refer to the specific rating 
criteria for each disability as was 
provided in the March 1999 statement of 
the case.  The letter should also inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  (The April 2001 letter notifying 
the veteran about the VCAA informed him 
of what the evidence must show to 
establish service connection for a 
disability or disabilities, rather than 
informing him of the criteria for 
obtaining higher ratings for his 
particular service-connected 
disabilities.) 

2.  Readjudicate the veteran's claims on 
appeal to include consideration of the 
April 2003 orthopedic examination report.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




